Exhibit 10.1

 

AMENDMENT NO. 1

to

2006 STOCK AWARDS PLAN

of

TGC INDUSTRIES, INC.

 

On April 12, 2010, the Board of Directors of TGC Industries, Inc., a Texas
corporation (the “Company”) adopted Amendment No. 1 to the 2006 Stock Awards
Plan (the “2006 Plan”) to increase the number of shares authorized for issuance
under the 2006 Plan by 2,000,000 shares (from 1,000,000 shares to 3,000,000
shares).  Such amendment was approved by the Company’s shareholders at their
annual meeting held on June 11, 2010.

 

The 2006 Plan, authorizing 1,000,000 shares of Common Stock for issuance, was
originally approved by the Company’s shareholders June 6, 2006.  The 2006 Plan
is hereby amended by completely replacing Article 5.1 to read as follows:

 

“5.1        Number Available for Awards.  Subject to adjustment as provided in
Articles 11 and 12, the maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted under the Plan is 3,000,000 shares, 100% of
which may be delivered pursuant to Incentive Stock Options.  Subject to
adjustment pursuant to Articles 11 and 12, no Participant may receive in any
calendar year (i) Stock Options relating to more than 50,000 shares of Common
Stock, or (ii) Common Stock or Restricted Stock relating to more than 30,000
shares of Common Stock; provided, however, that all such Awards to any
Participant during any calendar year shall not exceed an aggregate of more than
80,000 shares of Common Stock.  Shares to be issued may be made available from
authorized but unissued Common Stock, Common Stock held by the Company in its
treasury, or Common Stock purchased by the Company on the open market or
otherwise. During the term of this Plan, the Company shall at all times reserve
and keep available the number of shares of Common Stock that will be sufficient
to satisfy the requirements of this Plan.”

 

DATED to be effective April 12, 2010.

 

 

BOARD OF DIRECTORS OF

 

TGC INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Wayne A. Whitener

 

 

Wayne A. Whitener

 

 

President and CEO

 

--------------------------------------------------------------------------------